Citation Nr: 1418146	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was granted for PTSD and a 50 percent rating was assigned, effective January 11, 2010.  The Veteran submitted a timely notice of disagreement and this appeal ensued.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 C.F.R. § 19.9 (2013).  

The Veteran is seeking an evaluation in excess of 50 percent for his PTSD.  The appeal must be remanded for a contemporaneous examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2013).  The most recent examination of the Veteran for the referenced disorder was in March 2010.  The Veteran also stated in his April 2012 Form 9 that the "severity of my symptoms of PTSD are severe enough to warrant a higher rating."  Therefore, based on the Board's preliminary review of the results from the March 2010 VA examination, the Board finds that the Veteran's statement clearly implies that there has been an increase in his PTSD symptoms since his last VA rating examination.  

Accordingly, a remand is required to provide the Veteran with a current psychiatric examination.  

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of determining the current nature and severity of his service-connected PTSD disability and the impact of his PTSD disability on the Veteran's social and occupational functioning.  The examiner is to be provided access to the claims folder, a copy of this remand.  The examiner must specify in the report that the claims file has been reviewed.  

After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for PTSD.  In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD disability.  The examiner should also provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should also identify and discuss any functional impairment caused by the Veteran's service-connected PTSD.  

The examiner should reconcile any opinion as to the severity of the Veteran's PTSD symptomatology with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



